Title: To James Madison from Williams Rutherford, 29 August 1813 (Abstract)
From: Rutherford, Williams
To: Madison, James


29 August 1813, “Washington County” [Georgia]. “Complaint is not so much a mark of disrespect as the manner of making it, and tho, Executive officers may err—from the fallibility of mankind—it is yet a pleasing circumstance that such casual errors, (while the outlines of administration prove good intentions, and, in all superior movements, correct judgement)—fall as far short of characterizing or blasting the administration, as the usual foibles of nature fail in destroying a good man. If then a distant and strange Friend should presume to point at some minutiae in Mr. Madisons administration it will not, I hope, be considered an enemical complaint—rather let it be thought an ardent desire to assist in the perfecting of his administration by telling the effects abroad of his minor failures. I complain, first, of the Caution of Public officers, generally, in taking upon themselves the responsibility of their offices—fearing the irritation of the enemies to the government, they sometimes leave undone what their judgements lead them to do—and sometimes think it policy to do the contrary of what they believe to be right. In this latter case I complain of your failure. You divide with Federalists the Lucrative offices of our government, and the commands in our armies, and, I think, not because you believe them as worthy, but that it might be unsafe to the Republic to keep all posts from them. I fear (pardon me for speaking as plain as I would have an Executive in time of war to act) that your having been charged with french Influence in your deliberations makes you too cautious of the feelings of British Friends lest by dissenting from their requests you might seem to give them cause to charge you further with French Influence and of being only a partial Republican—a one-sided Politician but the particular instance of blame which caused my arrogation on this occasion is that which follows and is connected with the greatest good act, and (in Georgia) the most applauded respo[n]sibility ever undertaken by any President. Your denying the conference with the Committee furnished by the British opposition in Senate to confer with the President on the subject of the nomination of Jonathan Russel minister p[l]enipotentiary to Sweden is that great good act and applauded responsibility, but your adding in the close of your objections—‘I add only that I am entirely pursuaded of the purity of the intentions of the Senate in the course they have pursued on this occasion,’ is that blamable appendage which some of your friends were as unwilling to see, as they were glad to find you had taken upon yourself the responsibility of chastizing the opposition. I believe and I might probably say, we—meaning Georgia—that their presumption upon you was another act in character of their British opposit[i]onists to assail, if not your conduct, your feelings—thus if they cant do wrong one way, they would do it another—that is—if they can find nothing to complain of, they would excite distrust by insinuations, and if you had left them exposed to invent their own covering, much better than to have invented for them the apology of Ignorance—the always willing cloak for base intentions. My whole object then is this—To have the President act uninfluenced by the opposition to the measures of this government as much as it is possible for mankind to away with, and surmount the humiliations—the threatenings and the cunning designs of his surrounding fellow men. The cause of this war is just or the Republican Government which declared it, and which you administer, is unjust—and as a Republic can only stand upon the principles which found it, so neither can this Republican war come to any good end by receiving, in any part, its support from British opposition and in vain do Federalists claim a right to share the offices of the Government, when their Conduct is in opposition, and when, if they are willing to fight for its defence, think the Cause unjust—and when, upon the whole, they are characterized with that speculative disposition which makes Federalists and makes them too fit subjects for distrust only.
“I will not add to my presumption on this occasion by requesting an answer yet I confess it would be more than common satisfaction to know that this my uncommon adventure has not been deemed more presumptuous and enemical than is well intended.”
